 


109 HR 4787 IH: Truth-in-Lobbying Disclosure Act
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4787 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Doolittle introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Lobbying Disclosure Act of 1995 to require reporting of Federal funds received by clients of lobbyists. 
 
 
1.Short titleThis Act may be cited as the Truth-in-Lobbying Disclosure Act.  
2.Reporting of federal funds received by clients of lobbyistsSection 5(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)) is amended— 
(1)in paragraph (3), by striking and after the semicolon; 
(2)in paragraph (4), by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(5)any Federal funds received by the client (other than a client that is a State), through grants, contracts, or otherwise, during the semiannual reporting period, including funds received by reason of a provision in an appropriations Act that— 
(A)specifies an entity to receive funds and the amount of such funds; or 
(B)specifies a project to be carried out in— 
(i)the district that a Representative in, or Delegate or Resident Commissioner to, the Congress represents; or 
(ii)the State that a Senator represents..  
 
